*929Upon a Petition for RehearingOn April 23, 2019 came the appellant, by counsel, and filed a petition praying that the Court set aside the judgment rendered herein on April 9, 2019, and grant a rehearing thereof.On consideration whereof, the petition for rehearing is granted, the mandate entered herein on April 9, 2019 is stayed pending the decision of the Court, and the appeal is reinstated on the docket of this Court.Pursuant to Rule 5A:35(a), the respondent may file an answering brief within 21 days of the date of entry of this order. An electronic version of the brief shall be filed with the Court and served on opposing counsel.1 In addition, four printed copies of the answering brief shall be filed.The guidelines for filing electronic briefs can be found at www.courts.state.va.us/online/vaces/resources/guidelines.pdf.